Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are generic to the following disclosed patentably distinct species: 
Species I: device 400, Figs. 20A-20G, 22, 23, 24
Species II: device 500, Figs 21A-21F, 22, 24
Species III: Device 600, Figs 26A-26D
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). As is evident from the structural differences illustrated between devices 400, 500, and 600, and described in the specification, searching for these different inventions, claimed and/or unclaimed represents an examination and/search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Chavka Daniel on November 9, 2022 a provisional election was made with traverse to prosecute the invention of Species III, appearing to be generic to claims 1-5, 8, 13, 15-28, 30-32.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a plunger biasing member configured to urge the plunger toward the distal end of the drug storage container in claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claimed “plunger biasing member” element (50) shown in the drawings, and described in the specifications (page 7, paragraph 0078 line 10) as “including a compression spring which is initially retained in an energized state”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “a container holder configured to support the drug storage container with respect to the housing such that a resultant force acting on the drug storage container from the plunger biasing member is at least substantially completely borne by the distal end of the body of the drug storage container.” (emphasis added).
Examiner notes that “substantially” may trigger a relative interpretation. Examiner looks to the specification to see if the Applicant has specifically define how “substantially completely borne” when used in the claim 1 above, is to be interpreted.

    PNG
    media_image1.png
    429
    1467
    media_image1.png
    Greyscale

Therefore, for the purpose of examination with regards to prior art, examiner takes the position that any prior art reference with any degree of force concentration may read on the specific percentage values the Applicant has indicated, above, or “any other suitable number.”
With regards to claim 32, the limitation “a container holder configured to substantially completely support the drug storage container with respect to the housing by the distal end of the body portion of the drug storage container.” The interpretation of this limitation is based on the same interpretation presented to claim 1, directly above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 13,15-28,30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sanofi (WO 2016/193374 Al, as cited in the Applicant’s 01/11/21 IDS).
        Regarding claim 1, Sanofi discloses a  drug delivery device (element 1, page 22 line 3) comprising: a housing (element 2) defining a longitudinal axis and having an opening (page 5, paragraph 5); a drug storage container (element 3) having a body portion (body of element 3) with a proximal end and a distal end (fig 3) and a delivery member (element 4) extending from the distal end of the body portion (fig 1) (snapshot below); a plunger (element 10) moveable toward the distal end (fig 1) of the drug storage container (element 3) to expel a drug from the drug storage container (element 3) through the delivery member (element 4); a plunger biasing member (element 9) configured to urge the plunger (page 11 paragraph 15, line 4) toward the distal end of the drug storage container (element 3); and a container holder (element 16) configured to support (fig 1) the drug storage container (element 3) with respect to the housing (element 2) such that a resultant force (page 20, lines 15-20) acting on the drug storage container (element 3) from the plunger biasing member (element 9) is at least substantially completely borne by the distal end of the body portion (page 17, lines 15-21; page 18, lines 9-10 and 19-21; Figures 6 and 7 --- body of syringe 3 is safely positioned and supported in the final mounted position by edge 2.1.3 which inwardly deflects flexible arms 16.1 that move over the distal end of the syringe when the plunger biasing member 9 is depressed, which results in a “substantially completely borne” suitable percentage of resultant force being applied at the distal end of the body of syringe 3 due to the contact between the distal end of the body of syringe 3 and the edge 2.1.3/flexible arms 16.1, as can be seen in Figure 7.) of the drug storage container (element 3).
                                                                 
    PNG
    media_image2.png
    272
    273
    media_image2.png
    Greyscale

  

Regarding claim 2, Sanofi discloses as set forth above, the distal end (see snapshot) of the body portion (body of element 3) of the drug storage container (element 3) includes an end surface (see snapshot), the delivery member (element 4) extends from the end surface (see snapshot), and the container holder (element 16) is configured to support the drug storage container with respect to the housing (element 2) adjacent to the end surface (see snapshot).
                                                
    PNG
    media_image3.png
    251
    248
    media_image3.png
    Greyscale

   Regarding claim 3, Sanofi discloses as set forth above, the container holder (element 16) includes at least two inwardly protruding flanges (element 16.1, flexible arms) configured to receive the distal end of the drug storage container (element 3) body portion. (Fig 3, page 3 paragraph 5).
   Regarding claim 4, Sanofi discloses as set forth above, the two inwardly protruding flanges (element 16.1, flexible arms) are separated from each other by at least two gaps (see snapshot).
                    
    PNG
    media_image4.png
    176
    262
    media_image4.png
    Greyscale
                           
    Regarding claim 5, Sanofi discloses as set forth above, the container holder (element 16) includes a resilient portion (element 16.1) configured to absorb at least a portion of the resultant force (page 2 paragraph 15. The flexible arms return to the relaxed state due to a relative movement of the syringe carrier (element 16) with respect to the syringe (element 3). This relative movement may be caused by an axial force on the syringe carrier. Examiner interprets this as the element 16.1, part of element 16 can absorb a portion of the resultant force). 
  Regarding claim 8, Sanofi discloses as set forth above, the container holder (element 16) is positioned within the housing (element 2) and coupled (see snapshot) with the housing (element 2) such as to substantially prevent relative movement between the container holder (element 16) and the housing (element 2)
                    
    PNG
    media_image5.png
    163
    257
    media_image5.png
    Greyscale
                                           
   Regarding claim 13, Sanofi discloses as set forth above, the container holder (element 16) is defined by features of the housing (element 2) and configured to substantially prevent relative movement between the drug storage container (element 3) and the housing (element 2). Fig 6, page 8 paragraph 20, the flexible arms (element 16.1) are rigidly held and stable by element 2.1.3 of the housing (element 2) to support and position the drug storage container (element 3)
       Regarding claim 15, Sanofi discloses as set forth above, the drug storage container (element 3) includes at least one outwardly protruding flange (element 3.1) at the proximal end of the body portion (body of element 3), and wherein the drug storage container (element 3) is coupled (see snapshot) with the container holder (element 16) such that the resultant force (indicated by arrow F1) acting on the drug storage container (element 3) is not significantly borne by the at least one outwardly protruding flange (element 3.1).
                        
    PNG
    media_image6.png
    259
    269
    media_image6.png
    Greyscale
                                     
   Regarding claim16, Sanofi discloses as set forth above, the container holder (element 16) defines at least one opening (element 16.4) configured to receive the at least one outwardly protruding flange (element 3.1) page 31, paragraph 5.
    Regarding claim 17, Sanofi discloses as set forth above, the container holder (16) includes a flexible arm (element 16.7) configured to support the proximal end of the drug storage container (element 3) body portion (body of element 3). The support element 16.7, page 18, paragraph 25.
   Regarding claim 18, Sanofi discloses as set forth above, a plunger guide (element 2.2) configured to receive at least a portion of the plunger biasing member (element 9), the plunger guide including a proximal end (Fig 1) coupled with the housing (element 2) and a distal end (Fig 1) configured to abut the container holder (element 16). Page 19, paragraph 10-15.
    Regarding claim 19, Sanofi discloses as set forth above, the plunger guide (element 2.2) includes a flexible arm (adapted by element 2.2) configured to support (fig 2B) the proximal end of the drug storage container (element 3) body portion (body of element 3). Page 12, paragraph 25. Examine interprets that element 2.2 is adapted to prevent axial movement of element 3.
    Regarding claim 20, Sanofi discloses as set forth above, the container holder (element 16) includes at least two arms (part of the structure of housing element 16.0) configured to be selectively secured with each other (see snapshot).
                           
    PNG
    media_image7.png
    149
    281
    media_image7.png
    Greyscale
                              
   Regarding claim 21, Sanofi discloses as set forth above, the container holder (element 16) includes an open position (element 16.4) for receiving the drug storage container (element 3)and a closed position (element 16.4) for securing the drug storage container (element 16.2). Examiner interprets that element 16.4 has a open and closed position fig 8.
     Regarding claim 22, Sanofi discloses as set forth above, the container holder (element 16) includes at least one arm (element 16.5, arranged on element 16.4) movable between an open position and a closed position (Fig ).
     Regarding claim 23, Sanofi discloses as set forth above, the container holder (element 16) includes at least two arms movable (elements 16.7) with respect to each other between the open position and the closed position. The support elements align and position the drug storage container (element 3) implying that they are movable. Page 18, paragraph 25
       Regarding claim 24, Sanofi discloses as set forth above, the at least two arms (element 16.7, formed as axial ribs) extend generally along the longitudinal axis. (Page 18, paragraph 25, fig 8).
     Regarding claim 25, Sanofi discloses as set forth above, the container holder (element 16) further includes an annular ring (see snapshot) supporting the at least two arms. Fig 8
                                              
    PNG
    media_image8.png
    359
    343
    media_image8.png
    Greyscale

   Regarding claim 26, Sanofi discloses as set forth above, the annular ring (see snapshot above) is adjacent to a distal portion of the container holder (element 16) and the at least two arms (element 16.7) extend proximally along the longitudinal axis. (Page 18, paragraph 25 line 5, fig 8 and fig 9).
     Regarding claim 27, Sanofi discloses as set forth above, the container holder (element 16) includes at least one locking component (element 16.6) configured to secure the container holder (element 16) in the closed position (element 16.4). Page 15, line 18. The holding clamps engage with the housing (element 2) so that element 16 is fixed.
    Regarding claim 28, Sanofi discloses as set forth above, the container holder (element 16) includes at least two locking components (element 16.6) configured to secure the container holder (element 16) in the closed position. See the mapping in claim 27 above line .
    Regarding claim 30, Sanofi discloses as set forth above, the container holder (element 16) includes at least two inwardly protruding flanges (element 16.1) configured to receive a distal end of the drug storage container (element 3). Page 18, line 1, flexible arms (element 16.1) are deflected radially inwards to couple the distal shoulder of the syringe(element 3).
    Regarding claim 31, Sanofi discloses as set forth above, the container holder (element 16) includes at least two proximal inwardly protruding flanges (See Figure 1: carrier flange 16.5 protrudes inwardly towards the central axis of syringe 3, relative to the outside of Sanofi’s drug delivery device. Additionally, holding clamps 16.6, shaped as flanges, are protruding into/inwardly towards slots 2.1.1 of case 2, -- page 14, lines 6-11 -- therefore in this sense they are protruding “inwardly.” Carrier flange 16.5, combined with holding clamps 16.6, define at least two proximal inwardly protruding flanges based on this rationale.) configured to define a proximal opening for receiving the drug storage container (element 3) when the container holder (element 16) is in the open position. Page 16, line 19-20.
                
    Regarding claim 32, Sanofi discloses as set forth above, A drug delivery device (element 1, page 22 line 3) comprising: a housing (element 2) defining a longitudinal axis and having an opening (page 5, paragraph 5); a drug storage container (element 3) having a body portion (body of element 3)  with a proximal end and a distal end(fig 2B) and a delivery member (element4) extending from the distal end of the body portion (fig 1); a plunger (element 10) moveable toward the distal end (fig 1) of the drug storage container (element 3) to expel a drug from the drug storage container (element 3) through the delivery member (element 4); a plunger biasing member (element 9) configured to urge the plunger (page 11 paragraph 15, line 4) toward the distal end of the drug storage container (element 3); and a container holder (element 16) configured to substantially completely support (fig 1) the drug storage container (element 3) with respect to the housing (element 2) by the distal end of the body portion (body of element 3) of the drug storage container (element 3). Page 17, line 18-23. The container holder (element 16) within the housing (element 2) use the inwardly protruding flanges (element 16.1) that move over the distal portion of the drug storage container (element 3) and engage to displace a needle sheath, providing room to better support the drug storage container (element 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bostrom (US20200188605), claims a medicament delivery device that has a housing, medicament container holder, medicament container, medicament delivery member, a locking mechanism  along with a member guard. This prior art is pertinent to the applicants in regards to specifications and drawings.
Hewson (US20190366006), claims an injection device consisting of a housing, a spring, dose selector, a plunger element to mention a few. This prior art is also pertinent to the applicant’s in regards to the specifications and drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA NANTALE whose telephone number is (571)270-5099. The examiner can normally be reached Monday - Friday 8am - 5pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N./Examiner, Art Unit 4189                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762